Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 27, 2019

                                    No. 04-18-00957-CV

                 Kevin DOTY and Elizabeth Doty Individually and Severally,
                                      Appellants

                                             v.

      Richard DAVIDSON, Javline Ranch (A General Partnership), AKA Javelin Ranch
                              AKA Javelin Ranch L.P.,
                                     Appellees

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-15-100
                      The Honorable Everardo Garcia, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellants.

       It is so ORDERED on March 27, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court